Quinn, Chief Judge
(dissenting):
In my opinion, the accused’s statement was an offer within the meaning of the bribery statute. True, no specific amount was mentioned but there need be no agreement on the amount to constitute the offense. As the principal opinion admits, we are not dealing with contract law, and the necessity of a meeting of the minds on the terms of the offer. The majority clearly imply that if the accused offered the arresting officer a dollar “to forget” the matter, the offense would be established despite the fact that the offer would be patently inadequate. The accused’s words hold forth a promise of a much greater consideration than that. I would affirm the decision of the board of review.